The facts in this case are similar to the facts stated inState ex rel McPherson Brothers Co. v. Superior Court, ante p. 294, 247 P. 3.
At the time action was brought to prohibit the Douglas county court from proceeding in the condemnation case, a like action was brought to prohibit the Okanogan county court. In one respect, however, they are different. At the time notification was given the trial court, in Okanogan county, of the issuance of the writ of prohibition, it had not yet entered its order of condemnation and public necessity. Therefore, so much of that opinion as deals with the question of the issuance of the writ of prohibition restraining an act already done, does not apply.
But that portion dealing with the failure of relator to in any wise apply to the superior court of Okanogan county to take any action upon the question of its jurisdiction applies with full force and effect.
Under the authority of that decision, the alternative writ is quashed and the peremptory writ denied. *Page 704